Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 1 of 14 Page ID
                                 #:6589



                  EXHIBIT 1




                                    3
                                   Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 2 of 14 Page ID
                                 #:6590




                        Company:       SNAP INC

                       Document:       424B4 • 3/3/2017

                          Section:     Entire Document

                    File Number:       333-215866

                            Pages:     239


            6/6/2018 5:03:24 PM




                   Intelligize, Inc.         info@intelligize.com   1-888-925-8627




                                                       4
                                                   Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 3 of 14 Page ID
                                 #:6591
 Table of Contents

                                                                                                                         Filed Pursuant to Rule 424(b)(4)
                                                                                                                             Registration No. 333-215866




 PROSPECTUS


                                                             200,000,000 Shares


                                                                 Class A Common Stock


 This is an initial public offering of shares of non-voting Class A common stock of Snap Inc.

 Snap Inc. is offering to sell 145,000,000 shares of Class A common stock in this offering. The selling stockholders identified in this prospectus are
 offering an additional 55,000,000 shares of Class A common stock. We will not receive any of the proceeds from the sale of the shares being sold by
 the selling stockholders.



 We have three classes of common stock: Class A common stock, Class B common stock, and Class C common stock. The rights of the holders of Class
 A common stock, Class B common stock, and Class C common stock are identical, except with respect to voting, conversion, and transfer rights.
 Class A common stock is non-voting. Anyone purchasing Class A common stock in this offering will therefore not be entitled to any votes. Each share
 of Class B common stock is entitled to one vote and is convertible into one share of Class A common stock. Each share of Class C common stock is
 entitled to ten votes and is convertible into one share of Class B common stock. The Class C common stock, which is held by our founders, each of
 whom is an executive officer and a director of the company, will represent approximately 88.5% of the voting power of our outstanding capital stock
 following this offering.



 Before this offering, there has been no public market for our Class A common stock. The initial public offering price is $17.00 per share. Our Class A
 common stock has been approved for listing on the New York Stock Exchange under the symbol “SNAP.”



 We are an “emerging growth company” under the Jumpstart Our Business Startups Act of 2012, have elected to comply with reduced public
 company reporting requirements, and may elect to comply with reduced public company reporting requirements in future filings.

 See “Risk Factors” beginning on page 15 to read about factors you should consider before buying our Class A common
 stock.



                                                                               Underwriting
                                                                              Discounts and                       Proceeds to             Proceeds to Selling
                                                   Price to Public           Commissions (1)                       Snap Inc.                   Stockholders
 Per share                                             $17.00                      $0.425                        $16.575                        $16.575
 Total                                      $3,400,000,000.00              $85,000,000.00               $2,403,375,000.00                $911,625,000.00

 (1)   See “Underwriting” for a description of the compensation payable to the underwriters.

 At our request, the underwriters have reserved up to 7.0% of the shares of Class A common stock offered by this prospectus for sale, at the initial public
 offering price, to certain institutions as well as individuals associated with us. See “Underwriting—Directed Share Program.”

 To the extent that the underwriters sell more than 200,000,000 shares of Class A common stock, the underwriters have the option to purchase up to an
 additional 30,000,000 shares of Class A common stock from us and certain of the selling stockholders at the initial public offering price less the
 underwriting discount.

 The Securities and Exchange Commission and state securities regulators have not approved or disapproved of these securities or determined if this
 prospectus is truthful or complete. Any representation to the contrary is a criminal offense.

 The underwriters expect to deliver the shares against payment in New York, New York on March 7, 2017.




 Morgan Stanley                                   Goldman, Sachs & Co.                    J. P. Morgan                          Deutsche Bank Securities




                                                                          5
                                                                       Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 4 of 14 Page ID
                                 #:6592
               Barclays           Credit Suisse       Allen & Company LLC

 Prospectus dated March 1, 2017




                                             6
                                          Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 5 of 14 Page ID
                                 #:6593
 Table of Contents

 action litigation following periods of market volatility. If we were to become involved in securities litigation, it could subject us to substantial costs, divert
 resources and the attention of management from our business, and seriously harm our business.


 Delaware law and provisions in our amended and restated certificate of incorporation and amended and restated bylaws that will be in effect at the
 closing of our initial public offering could make a merger, tender offer, or proxy contest difficult, thereby depressing the trading price of our Class A
 common stock.
       Our amended and restated certificate of incorporation and amended and restated bylaws contain provisions that could depress the trading price of
 our Class A common stock by acting to discourage, delay, or prevent a change of control of our company or changes in our management that the
 stockholders of our company may deem advantageous. These provisions include the following:
       •     our amended and restated certificate of incorporation provides for a tri-class capital stock structure. As a result of this structure, after the
             offering, Mr. Spiegel and Mr. Murphy will control all stockholder decisions. As a result of Mr. Spiegel’s RSU award, Mr. Spiegel alone may
             exercise voting control over our outstanding capital stock. If they vote together, they will have control over all stockholder matters. This
             includes the election of directors and significant corporate transactions, such as a merger or other sale of our company or our assets. This
             concentrated control could discourage others from initiating any potential merger, takeover, or other change-of-control transaction that other
             stockholders may view as beneficial. As noted above, the issuance of the Class A common stock dividend, and any future issuances of Class
             A common stock dividends, could have the effect of prolonging the influence of Mr. Spiegel and Mr. Murphy on the company;
       •     our board of directors has the right to elect directors to fill a vacancy created by the expansion of the board of directors or the resignation,
             death, or removal of a director, which prevents stockholders from being able to fill vacancies on our board of directors;
       •     our amended and restated certificate of incorporation prohibits cumulative voting in the election of directors. This limits the ability of minority
             stockholders to elect director candidates; and
       •     our board of directors may issue, without stockholder approval, shares of undesignated preferred stock. The ability to issue undesignated
             preferred stock makes it possible for our board of directors to issue preferred stock with voting or other rights or preferences that could
             impede the success of any attempt to acquire us.

       Any provision of our amended and restated certificate of incorporation, amended and restated bylaws, or Delaware law that has the effect of
 delaying or deterring a change in control could limit the opportunity for our stockholders to receive a premium for their shares of our common stock, and
 could also affect the price that some investors are willing to pay for our Class A common stock. For information regarding these and other provisions, see
 “Description of Capital Stock—Anti-Takeover Provisions.”


 An active trading market for our Class A common stock may never develop or be sustained.
       Our Class A common stock has been approved for listing on the NYSE under the symbol “SNAP.” However, we cannot assure you that an active
 trading market for our Class A common stock will develop on that exchange or elsewhere or, if developed, that any market will be sustained. Accordingly,
 we cannot assure you of the likelihood that an active trading market for our Class A common stock will develop or be maintained, the liquidity of any
 trading market, your ability to sell your shares of our Class A common stock when desired or the prices that you may obtain for your shares.


 Future sales of shares by existing stockholders could cause our stock price to decline.
       If our existing stockholders, including employees and service providers who obtain equity, sell, or indicate an intention to sell, substantial amounts
 of our Class A common stock in the public market after the lock-up and

                                                                                42




                                                                              7
                                                                           Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 6 of 14 Page ID
                                 #:6594
 Table of Contents


 legal restrictions on resale discussed in this prospectus lapse, the trading price of our Class A common stock could decline. Based on shares outstanding
 as of December 31, 2016, on the closing of this offering, we will have outstanding a total of 661,834,416 shares of Class A common stock, 279,490,968
 shares of Class B common stock, and 215,887,848 shares of Class C common stock, assuming no exercise of outstanding options, and after giving effect
 to the conversion of all of our outstanding shares of Series FP preferred stock into shares of Class C common stock and all other outstanding shares of
 our preferred stock into shares of Class B common stock on the closing of this offering, the net issuance of shares of Class A and Class B common stock
 on the closing of this offering, and the sale of Class A common stock by the selling stockholders in this offering (excluding the underwriters’ option to
 purchase additional shares). Of these shares, only the shares of Class A common stock sold in this offering will be freely tradable, without restriction, in
 the public market immediately after the offering. Each of our directors, executive officers, and other holders of substantially all our outstanding shares
 have entered into lock-up agreements with the underwriters that restrict their ability to sell or transfer their shares. The lock-up agreements pertaining to
 this offering will expire 150 days after the date of this prospectus; provided, that such restricted period will end ten business days prior to the scheduled
 closure of our trading window for the first full fiscal quarter completed after the date of this prospectus if (i) such restricted period ends during or within
 ten business days prior to the scheduled closure of such trading window and (ii) such restricted period will end at least 120 days after the date of this
 prospectus. We anticipate that the scheduled trading window closure for the first full quarter after the date of this prospectus will begin on June 10, 2017
 and open after the first full trading day following our announcement of earnings for that quarter. However, either Morgan Stanley & Co. LLC or Goldman,
 Sachs & Co. may, in its sole discretion, waive the contractual lock-up before the lock-up agreements expire. We expect approximately 50 million shares of
 our Class A common stock purchased by investors in this offering will be subject to a separate lock-up agreement with us providing for a restricted
 period of one year following the date of this prospectus. These agreements will reduce the number of our shares available for sale in the public market
 during their term. We may, in our sole discretion, waive any of these lock-up agreements before the restricted period expires. There are currently no
 binding commitments for investors to purchase these shares or enter into these agreements and the actual number of shares purchased by these
 investors in the offering or subject to these lock-up agreements may be more or less. After the lock-up agreements expire, all 1,157,213,232 shares
 outstanding as of December 31, 2016 (assuming the closing of the offering) will be eligible for sale in the public market, of which 625,316,324 shares are
 held by directors, executive officers, and other affiliates and will be subject to volume limitations under Rule 144 of the Securities Act of 1933, as
 amended, or the Securities Act, and various vesting agreements. In addition, 175,832,771 shares of Class A common stock and 49,766,414 shares of Class
 B common stock are subject to outstanding stock options and RSUs as of December 31, 2016, and outstanding RSUs and stock options to purchase an
 aggregate of 27,255,247 shares of Class A common stock and no shares of Class B common stock were granted subsequent to December 31, 2016. These
 shares will become eligible for sale in the public market to the extent permitted by the provisions of various vesting agreements, the lock-up agreements,
 and Rules 144 and 701 of the Securities Act. We intend to file a registration statement on Form S-8 under the Securities Act covering all the shares of
 Class A common stock subject to stock options outstanding and reserved for issuance under our stock plans. This registration statement will become
 effective immediately on filing, and shares covered by this registration statement will be eligible for sale in the public markets, subject to Rule 144
 limitations applicable to affiliates and any lock-up agreements described above. If these additional shares are sold, or if it is perceived that they will be
 sold in the public market, the trading price of our Class A common stock could decline.


 You should rely only on statements made in this prospectus in determining whether to purchase our shares, not on information in public media that is
 published by third parties.
        You should carefully read and evaluate all the information in this prospectus. In the past, we have received, and may continue to receive, a high
 degree of media coverage. This includes coverage that is not attributable to statements made by our officers or employees or incorrectly reports on
 statements made by our officers or employees. In addition, coverage may be misleading if it omits information provided by us, our officers, or employees
 or public data. You should rely only on the information contained in this prospectus in determining whether to purchase our shares of Class A common
 stock.

                                                                               43




                                                                            8
                                                                         Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 7 of 14 Page ID
                                 #:6595
 Table of Contents

 We have broad discretion in how we may use the net proceeds from our initial public offering, and we may not use them effectively.
        We cannot specify with any certainty the particular uses of the net proceeds that we will receive from our initial public offering. Our management
 will have broad discretion in applying the net proceeds we receive from this offering. We may use the net proceeds for general corporate purposes,
 including working capital, operating expenses, and capital expenditures. We may use a portion of the net proceeds to acquire complementary businesses,
 products, services, or technologies. We may also use some of the net proceeds to satisfy tax withholding obligations related to the vesting of RSUs,
 which will begin to vest after the completion of this offering. We may also spend or invest these proceeds in a way with which our stockholders disagree.
 If our management fails to use these funds effectively, our business could be seriously harmed. Pending their use, the net proceeds from our initial public
 offering may be invested in a way that does not produce income or that loses value.


 If securities or industry analysts either do not publish research about us, or publish inaccurate or unfavorable research about us, our business, or our
 market, or if they change their recommendations regarding our common stock adversely, the trading price or trading volume of our Class A common
 stock could decline.
       The trading market for our Class A common stock will be influenced in part by the research and reports that securities or industry analysts may
 publish about us, our business, our market, or our competitors. If one or more of the analysts initiate research with an unfavorable rating or downgrade
 our Class A common stock, provide a more favorable recommendation about our competitors, or publish inaccurate or unfavorable research about our
 business, our Class A common stock price would likely decline. If any analyst who may cover us were to cease coverage of us or fail to regularly publish
 reports on us, we could lose visibility in the financial markets, which in turn could cause the trading price or trading volume to decline.


 We are an emerging growth company, and any decision on our part to comply only with certain reduced reporting and disclosure requirements
 applicable to emerging growth companies could make our Class A common stock less attractive to investors.
      We are an emerging growth company, and, for as long as we continue to be an emerging growth company, we may choose to take advantage of
 exemptions from various reporting requirements applicable to other public companies but not to “emerging growth companies,” including:
       •     not being required to have our independent registered public accounting firm audit our internal control over financial reporting under Section
             404 of the Sarbanes-Oxley Act;
       •     reduced disclosure obligations regarding executive compensation in our periodic reports and annual report on Form 10-K; and
       •     exemptions from the requirements of holding nonbinding advisory votes on executive compensation and stockholder approval of any golden
             parachute payments not previously approved.

       We could be an emerging growth company for up to five years following the completion of this offering. However, so long as our Class A common
 stock remains both non-voting and our only publicly traded class of stock, we will not be subject to the requirements of holding nonbinding advisory
 votes on executive compensation and any golden parachute payments because we would not be subject to the provisions of the Dodd-Frank Act
 mandating advisory votes. Our status as an emerging growth company will end as soon as any of the following takes place:
       •     the last day of the fiscal year in which we have more than $1.0 billion in annual revenue;
       •     the date we qualify as a “large accelerated filer,” with at least $700 million of equity securities held by non-affiliates;

                                                                                 44




                                                                              9
                                                                           Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 8 of 14 Page ID
                                 #:6596
 Table of Contents

                                                          SHARES ELIGIBLE FOR FUTURE SALE

       Before the completion of this offering, there has been no public market for our Class A common stock. Future sales of substantial amounts of our
 Class A common stock, including shares issued on the exercise of outstanding options and issuances of shares on vesting and settlement of RSUs, in the
 public market after this offering, or the possibility of these sales or issuances occurring, could adversely affect the prevailing market price for our Class A
 common stock or impair our ability to raise equity capital.

        Based on our shares outstanding as of December 31, 2016, on the completion of this offering, a total of 661,834,416 shares of Class A common
 stock, 279,490,968 shares of Class B common stock, and 215,887,848 shares of Class C common stock will be outstanding, assuming the automatic
 conversion of all outstanding shares of our Series FP preferred stock into an aggregate of 215,887,848 shares of Class C common stock and all other
 outstanding shares of preferred stock into an aggregate of 246,813,076 shares of Class B common stock, in each case on the completion of this offering,
 and the net issuance of 7,614,508 shares of Class A common stock and 5,526,632 shares of Class B common stock that will vest and be issued from the
 settlement of certain outstanding RSUs subject to a performance condition for which the service-based vesting condition was satisfied. Of these shares,
 all of the Class A common stock sold in this offering by us and the selling stockholders, plus any shares sold by us and certain selling stockholders on
 exercise of the underwriters’ option to purchase additional Class A common stock, will be freely tradable in the public market without restriction or further
 registration under the Securities Act, unless these shares are held by “affiliates,” as that term is defined in Rule 144 under the Securities Act. We expect
 approximately 50 million shares of our Class A common stock purchased by investors in this offering will be subject to a separate lock-up agreement with
 us providing for a restricted period of one year following the date of this prospectus. These agreements will reduce the number of our shares available for
 sale in the public market during their term. We may, in our sole discretion, waive any of these lock-up agreements before the restricted period expires.
 There are currently no binding commitments for investors to purchase these shares or enter into these agreements.

       The remaining shares of Class A common stock, Class B common stock, and Class C common stock will be, and shares of Class A common stock or
 Class B common stock underlying outstanding RSUs or subject to stock options will be on issuance, “restricted securities,” as that term is defined in
 Rule 144 under the Securities Act. These restricted securities are eligible for public sale only if they are registered under the Securities Act or if they
 qualify for an exemption from registration under Rules 144 or 701 under the Securities Act, which are summarized below. Restricted securities may also be
 sold outside of the United States to non-U.S. persons in accordance with Rule 904 of Regulation S.

       Subject to the lock-up agreements described below and the provisions of Rule 144 or Regulation S under the Securities Act, as well as our insider
 trading policy, these restricted securities will be available for sale in the public market after the date of this prospectus.


 Rule 144
        In general, under Rule 144 as currently in effect, once we have been subject to public company reporting requirements of Section 13 or Section
 15(d) of the Exchange Act for at least 90 days, an eligible stockholder is entitled to sell such shares without complying with the manner of sale, volume
 limitation, or notice provisions of Rule 144, subject to compliance with the public information requirements of Rule 144. To be an eligible stockholder
 under Rule 144, such stockholder must not be deemed to have been one of our affiliates for purposes of the Securities Act at any time during the 90 days
 preceding a sale and who has beneficially owned the shares proposed to be sold for at least six months, including the holding period of any prior owner
 other than our affiliates. If such a person has beneficially owned the shares proposed to be sold for at least one year, including the holding period of any
 prior owner other than our affiliates, then such person is entitled to sell such shares without complying with any of the requirements of Rule 144, subject
 to the expiration of the lock-up agreements described below.

                                                                              167




                                                                           10
                                                                         Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 9 of 14 Page ID
                                 #:6597
 Table of Contents

       In general, under Rule 144, as currently in effect, our affiliates or persons selling shares on behalf of our affiliates are entitled to sell on expiration of
 the lock-up agreements described below. Beginning 90 days after the date of this prospectus, within any three-month period, such stockholders may sell
 a number of shares that does not exceed the greater of:
       •     1% of the number of Class A common stock then outstanding, which will equal approximately 6,618,344 shares immediately after this offering;
             or
       •     the average weekly trading volume of our Class A common stock during the four calendar weeks preceding the filing of a notice on Form 144
             with respect to such sale.

       Sales under Rule 144 by our affiliates or persons selling shares on behalf of our affiliates are also subject to certain manner of sale provisions and
 notice requirements and to the availability of current public information about us.


 Rule 701
        Rule 701 generally allows a stockholder who was issued shares under a written compensatory plan or contract and who is not deemed to have been
 an affiliate of our company during the immediately preceding 90 days, to sell these shares in reliance on Rule 144, but without being required to comply
 with the public information, holding period, volume limitation, or notice provisions of Rule 144. Rule 701 also permits affiliates of our company to sell their
 Rule 701 shares under Rule 144 without complying with the holding period requirements of Rule 144. All holders of Rule 701 shares, however, are required
 by that rule to wait until 90 days after the date of this prospectus before selling those shares under Rule 701, subject to the expiration of the lock-up
 agreements described below.


 Form S-8 Registration Statements
       We intend to file one or more registration statements on Form S-8 under the Securities Act with the SEC to register the offer and sale of shares of
 our Class A common stock and Class B common stock that are issuable under our 2012 Plan, 2014 Plan, 2017 Plan, and ESPP. These registration
 statements will become effective immediately on filing. Shares covered by these registration statements will then be eligible for sale in the public markets,
 subject to vesting restrictions, any applicable lock-up agreements described below, and Rule 144 limitations applicable to affiliates.


 Lock-up Arrangements
        We and all of our directors and executive officers, and the holders of substantially all of our common stock and securities exercisable for or
 convertible into our Class A common stock, Class B common stock, and Class C common stock outstanding immediately on the closing of this offering,
 have agreed with the underwriters that, until 150 days after the date of this prospectus; provided, that such restricted period will end ten business days
 prior to the scheduled closure of our trading window for the first full fiscal quarter completed after the date of this prospectus if (A) such restricted period
 ends during or within ten business days prior to the scheduled closure of such trading window and (B) such restricted period will end at least 120 days
 after the date of this prospectus, subject to certain exceptions, we and they will not, without the prior written consent of Morgan Stanley & Co. LLC or
 Goldman, Sachs & Co., directly or indirectly, offer, sell, contract to sell, pledge, grant any option to purchase, make any short sale, or otherwise dispose of
 or hedge any of our shares of common stock, any options, or any securities convertible into, or exchangeable for or that represent the right to receive
 shares of our common stock. We anticipate that the scheduled trading window closure for the first full quarter after the date of this prospectus will begin
 on June 10, 2017 and open after the first full trading day following our announcement of earnings for that quarter. These agreements are described in
 “Underwriting.” Either Morgan Stanley & Co. LLC or Goldman, Sachs & Co. may, in its sole discretion, release any of the securities subject to these lock-
 up agreements at any time.

                                                                                 168




                                                                              11
                                                                            Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 10 of 14 Page ID
                                  #:6598
 Table of Contents

       We expect approximately 50 million shares of our Class A common stock purchased by investors in this offering will be subject to a separate lock-
 up agreement with us providing for a restricted period of one year following the date of this prospectus. These agreements will reduce the number of our
 shares available for sale in the public market during their term. We may, in our sole discretion, waive any of these lock-up agreements before the restricted
 period expires. There are currently no binding commitments for investors to purchase these shares or enter into these agreements.

       In addition to the restrictions contained in the lock-up agreements described above, we have entered into agreements with certain security holders,
 including our IRA, our standard form of option agreement, and our standard form of restricted stock unit agreement, that contain market stand-off
 provisions imposing restrictions on the ability of such security holders to offer, sell, or transfer our equity securities for a period of 180 days following the
 date of this prospectus.


 Registration Rights
        Under our IRA and on the closing of this offering, the holders of up to an aggregate 739,930,597 shares of our Class A common stock (including
 shares issuable on conversion of our Class B common stock and our Class C common stock), or their transferees, will be entitled to certain rights with
 respect to the registration of the offer and sale of their shares under the Securities Act. Registration of these shares under the Securities Act would result
 in the shares becoming freely tradable without restriction under the Securities Act immediately on the effectiveness of the registration. See “Description
 of Capital Stock—Registration Rights” for additional information.

                                                                               169




                                                                            12
                                                                          Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 11 of 14 Page ID
                                  #:6599
 Table of Contents

                                                                      UNDERWRITING

       Under the terms and subject to the conditions in an underwriting agreement dated the date of this prospectus, the underwriters named below, for
 whom Morgan Stanley & Co. LLC and Goldman, Sachs & Co. are acting as representatives, have severally agreed to purchase, and we and the selling
 stockholders have agreed to sell to them, severally, the number of shares of our Class A common stock indicated below:

                                                                                                                             Number of
                                                                Underwriters                                                  Shares
                     Morgan Stanley & Co. LLC                                                                                  60,484,615
                     Goldman, Sachs & Co.                                                                                      49,600,000
                     J.P. Morgan Securities LLC                                                                                26,500,000
                     Deutsche Bank Securities Inc.                                                                             20,000,000
                     Barclays Capital Inc.                                                                                     12,000,000
                     Credit Suisse Securities (USA) LLC                                                                         6,153,846
                     Allen & Company LLC                                                                                       14,000,000
                     BTIG, LLC                                                                                                    923,077
                     C.L. King & Associates, Inc.                                                                                 123,077
                     Citigroup Global Markets Inc.                                                                              1,230,769
                     Connaught (UK) Limited                                                                                       307,692
                     Cowen and Company, LLC                                                                                       923,077
                     Evercore Group, LLC                                                                                          615,385
                     Jefferies LLC                                                                                                615,385
                     JMP Securities LLC                                                                                           307,692
                     LionTree Advisors LLC                                                                                        923,077
                     LUMA Securities LLC                                                                                          307,693
                     Mischler Financial Group, Inc.                                                                               123,077
                     Oppenheimer & Co. Inc.                                                                                       615,385
                     RBC Capital Markets, LLC                                                                                   1,230,769
                     Samuel A. Ramirez & Co., Inc.                                                                                123,077
                     Stifel Financial Corp.                                                                                       923,077
                     SunTrust Robinson Humphrey, Inc.                                                                             307,692
                     The Williams Capital Group, L.P.                                                                             123,077
                     UBS Securities LLC                                                                                         1,230,769
                     William Blair & Company, L.L.C.                                                                              307,692
                               Total                                                                                          200,000,000

        The underwriters and the representatives are collectively referred to as the “underwriters” and the “representatives,” respectively. The
 underwriters are offering the shares of Class A common stock subject to their acceptance of the shares from us and the selling stockholders and subject
 to prior sale. The underwriting agreement provides that the obligations of the several underwriters to pay for and accept delivery of the shares of Class A
 common stock offered by this prospectus are subject to the approval of certain legal matters by their counsel and to certain other conditions. The
 underwriters are obligated to take and pay for all of the shares of Class A common stock offered by this prospectus if any such shares are taken.
 However, the underwriters are not required to take or pay for the shares covered by the underwriters’ option to purchase additional shares described
 below.

       The underwriters initially propose to offer part of the shares of Class A common stock directly to the public at the offering price listed on the cover
 page of this prospectus and part to certain dealers. After the initial offering of the shares of Class A common stock, the offering price and other selling
 terms may from time to time be varied by the representatives.

                                                                               174




                                                                          13
                                                                        Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 12 of 14 Page ID
                                  #:6600
 Table of Contents


       We and certain selling stockholders have granted to the underwriters an option, exercisable for 30 days from the date of this prospectus, to
 purchase up to 30,000,000 additional shares of Class A common stock at the public offering price listed on the cover page of this prospectus, less
 underwriting discounts and commissions. To the extent the option is exercised, each underwriter will become obligated, subject to certain conditions, to
 purchase about the same percentage of the additional shares of Class A common stock as the number listed next to the underwriter’s name in the
 preceding table bears to the total number of shares of Class A common stock listed next to the names of all underwriters in the preceding table.

       The following table shows the per share and total public offering price, underwriting discounts and commissions, and proceeds before expenses to
 us and the selling stockholders. These amounts are shown assuming both no exercise and full exercise of the underwriters’ option to purchase up to an
 additional shares of our Class A common stock.

                                                                                                                                     Total
                                                                                                   Per
                                                                                                  Share           No Exercise                    Full Exercise
 Public offering price                                                                        $    17.00    $     3,400,000,000.00           $    3,910,000,000.00
 Underwriting discounts and commissions to be paid by:
      Us                                                                                      $ 0.425       $        61,625,000.00           $       68,148,650.13
      The selling stockholders                                                                $ 0.425       $        23,375,000.00           $       29,601,349.88
 Proceeds, before expenses, to us                                                             $ 16.575      $     2,403,375,000.00           $    2,657,797,354.88
 Proceeds, before expenses, to selling stockholders                                           $ 16.575      $       911,625,000.00           $    1,154,452,645.13

       The estimated offering expenses payable by us, exclusive of the underwriting discounts and commissions, are approximately $12.5 million. We have
 agreed to reimburse the underwriters for expense relating to clearance of this offering with the Financial Industry Regulatory Authority, or FINRA, up to
 $40,000 and expenses incurred in connection with the directed share program and certain other expenses in connection with this offering. The
 underwriters have agreed to reimburse us for certain expenses incurred by us in connection with this offering.

      The underwriters have informed us that they do not intend sales to discretionary accounts to exceed 5% of the total number of shares of our Class
 A common stock offered by them.

       Our Class A common stock has been approved for listing on the NYSE under the trading symbol “SNAP.”

        We and all of our directors and officers and the holders of substantially all of our outstanding equity securities have agreed that, without the prior
 written consent of either of the representatives on behalf of the underwriters, we and they will not, during the period ending 150 days after the date of
 this prospectus; provided, that such restricted period will end ten business days prior to the scheduled closure of our trading window for the first full
 fiscal quarter completed after the date of this prospectus if (A) such restricted period ends during or within ten business days prior to the scheduled
 closure of such trading window and (B) such restricted period will end at least 120 days after the date of this prospectus, which we refer to as the
 “restricted period;”

       •     offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or
             warrant to purchase, lend or otherwise transfer or dispose of, directly or indirectly, any shares of common stock or any securities convertible
             into or exercisable or exchangeable for shares of common stock;
       •     file any registration statement with the SEC relating to the offering of any shares of common stock or any securities convertible into or
             exercisable or exchangeable for common stock; or
       •     enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of
             the common stock;

 whether any such transaction described above is to be settled by delivery of common stock or such other securities, in cash or otherwise. We anticipate
 that the scheduled trading window closure for the first full quarter

                                                                              175




                                                                           14
                                                                         Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 13 of 14 Page ID
                                  #:6601
 Table of Contents

 after the date of this prospectus will begin on June 10, 2017 and open after the first full trading day following our announcement of earnings for that fiscal
 quarter. In addition, we and each such person agrees that, without the prior written consent of either of the representatives on behalf of the underwriters,
 we or such other person will not, during the restricted period, make any demand for, or exercise any right with respect to, the registration of any shares of
 common stock or any security convertible into or exercisable or exchangeable for common stock.

        The lock-up restrictions described in the immediately preceding paragraph do not apply to our directors, officers, and other holders of substantially
 all of our outstanding securities with respect to:
        (i)      sales of Class A common stock to the underwriters pursuant to the underwriting agreement;
        (ii)     transactions relating to shares of Class A common stock acquired in this offering or in open market transactions after the completion of
                 this offering;
        (iii)    transfers of shares of common stock or any security convertible into common stock as a bona fide gift or charitable contribution;
        (iv)     transfers of shares of common stock or any security convertible into common stock to an immediate family member or a trust for the direct
                 or indirect benefit of the stockholder or such immediate family member of the stockholder;
        (v)      transfers of shares of common stock or any security convertible into common stock by will or intestacy;
        (vi)     transfers of shares of common stock or any security convertible into common stock pursuant to a domestic relations order, divorce decree
                 or court order;
        (vii)    distributions of shares of common stock or any security convertible into common stock to limited partners, members, stockholders or
                 holders of similar equity interests;
        (viii)   transfers or distributions of shares of common stock or any securities convertible into or exercisable or exchangeable for common stock by
                 a stockholder that is a trust to a trustor or beneficiary of the trust or to the estate of a beneficiary of such trust;
        (ix)     transfers to us in connection with the repurchase of common stock related to the termination of a stockholder’s employment with us
                 pursuant to contractual agreements with us;
        (x)      the disposition of shares of common stock to us, or the withholding of shares of common stock by us, in a transaction exempt from
                 Section 16(b) of the Exchange Act solely in connection with the payment of taxes due with respect to the vesting or settlement of RSUs
                 granted under our equity incentive plans or pursuant to a contractual employment arrangement described elsewhere in this prospectus,
                 insofar as such RSU is outstanding as of the date of this prospectus; provided, that, if required, any public report or filing under Section
                 16 of the Exchange Act will clearly indicate in the footnotes thereto that such disposition to us or withholding by us of shares or securities
                 was solely to us pursuant to the circumstances described in this clause;

        (xi)     the exercise of a stock option granted under our equity incentive plans described elsewhere in this prospectus, and the receipt of shares of
                 common stock upon such exercise, insofar as such option is outstanding as of the date of this prospectus, provided that any net exercise
                 or cashless exercise of a stock option will only be permitted if such stock option will expire pursuant to its terms during the restricted
                 period, provided further that the underlying shares will continue to be subject to the restrictions on transfer set forth in the lock-up
                 agreement and, provided, further that, if required, any public report or filing under Section 16 of the Exchange Act will clearly indicate in
                 the footnotes thereto that the filing relates to the exercise of a stock option, that no shares were sold to the public by the reporting person
                 and that the shares received upon exercise of the stock option are subject to the lock-up agreement;
        (xii)    transfers of shares of common stock or any securities convertible into or exercisable or exchangeable for common stock after the closing of
                 this offering pursuant to a bona fide merger, consolidation or

                                                                              176




                                                                            15
                                                                          Exhibit 1
Case 2:17-cv-03679-SVW-AGR Document 292-2 Filed 07/12/19 Page 14 of 14 Page ID
                                  #:6602
 Table of Contents

                  other similar transaction involving a change of control approved by our board of directors, provided that, in the event that such change of
                  control transaction is not completed, the securities owned by a security holder shall remain subject to the lock-up agreement;
         (xiii)   the establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares of common stock, provided
                  that (i) such plan does not provide for the transfer of common stock during the restricted period and (ii) to the extent a public
                  announcement or filing under the Exchange Act, if any, is required or voluntarily made regarding the establishment of such plan, such
                  announcement or filing will include a statement to the effect that no transfer of common stock may be made under such plan during the
                  restricted period;
         (xiv)    the sale of shares of common stock in an underwritten public offering that occurs during the restricted period, including any concurrent
                  exercise (including a net exercise or cashless exercise) or settlement of outstanding equity awards granted under our equity incentive
                  plans or pursuant to a contractual employment arrangement described elsewhere in this prospectus in order to sell the shares of common
                  stock delivered upon such exercise or settlement in such underwritten public offering; provided that, if required, any public report or filing
                  under Section 16 of the Exchange Act will clearly indicate in the footnotes thereto that such disposition to us or withholding by us of
                  shares or securities was solely to us pursuant to the circumstances described in this clause; or
         (xv)     the receipt of shares of common stock in connection with the conversion of our outstanding preferred stock into shares of common stock;
                  provided that any such shares of common stock received upon such conversion will continue to be subject to the restrictions on transfer
                  set forth in the lock-up agreement;

 provided, that, in the case of clauses (iii), (iv), (v), (vi), (vii), or (viii) above each transferee, donee or distributee will sign and deliver a lock up agreement;
 and, provided, further that in the case of clauses (ii), (iii), (iv), (v), (vi), (vii), (viii), or (ix) above no filing under Section 16(a) of the Exchange Act, reporting
 a reduction in beneficial ownership of shares of common stock, will be required or will be voluntarily made during the restricted period; and, provided,
 further that in the case of clauses (iii), (iv), (v), (vii), and (viii), such transfer or distribution shall not involve a disposition for value.

       The lock-up restrictions described above do not apply solely to us with respect to certain transactions.

       Either of the representatives, in their sole discretion, may release the common stock and other securities subject to the lock-up agreements
 described above in whole or in part at any time.

       We expect approximately 50 million shares of our Class A common stock purchased by investors in this offering will be subject to a separate lock-
 up agreement with us providing for a restricted period of one year following the date of this prospectus. These agreements will reduce the number of our
 shares available for sale in the public market during their term. We may, in our sole discretion, waive any of these lock-up agreements before the restricted
 period expires. There are currently no binding commitments for investors to purchase these shares or enter into these agreements.

        To facilitate the offering of the Class A common stock, the underwriters may engage in transactions that stabilize, maintain or otherwise affect the
 price of the Class A common stock. Specifically, the underwriters may sell more shares than they are obligated to purchase under the underwriting
 agreement, creating a short position. A short sale is covered if the short position is no greater than the number of shares available for purchase by the
 underwriters under option to purchase additional shares. The underwriters can close out a covered short sale by exercising the option to purchase
 additional shares or purchasing shares in the open market. In determining the source of shares to close out a covered short sale, the underwriters will
 consider, among other things, the open market price of shares compared to the price available under the option to purchase additional shares. The
 underwriters may also sell shares in excess of the option to purchase additional shares, creating a naked short position. The underwriters must close out
 any naked short position by purchasing shares in the open market. A naked short position is more likely to be created if the underwriters are concerned
 that there may be downward

                                                                                    177




                                                                                16
                                                                              Exhibit 1
